Filed 7/2/21 P. v. Angel R. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                    B305405

           Plaintiff and Respondent,                            (Los Angeles County
                                                                Super. Ct. No. ZM048311)
           v.

 ANGEL R.,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Laura Streimer, Judge Pro Tempore. Affirmed.
      Jean Matulis, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra and Rob Bonta, Attorneys General, Lance
E. Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Assistant Attorney General, Paul M. Roadarmel, Jr. and
Stephanie A. Miyoshi, Deputy Attorneys General, for Plaintiff
and Respondent.
                     ______________________
      Following a court trial on February 25, 2020, the trial court
found that Angel R.1 was a person with a developmental
disability who was dangerous to himself or others within the
meaning of Welfare and Institutions Code section 6500.2 The
court ordered Angel to continue his commitment with the
Department of Developmental Services at the Canyon Springs
Developmental Center (Canyon Springs) for one year.
      On appeal, Angel argues the evidence was insufficient to
support a finding that his developmental disability caused him to
have serious difficulty in controlling his dangerous behavior. He
also contends the trial court improperly admitted portions of the
records from Canyon Springs into evidence in violation of the
hearsay rule and the due process clause.
      We conclude the evidence was sufficient to support the trial
court’s order of commitment. In view of the strength of the
evidence, any error in admitting the challenged portions of the
Canyon Springs records was harmless. Thus, we affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
A.   The Petition for Commitment Pursuant to Section
     6500
     Section 6500 establishes civil commitment proceedings for
persons with developmental disabilities who are “found to be a


      1  Pursuant to California Rules of Court, rule 8.90(b)(3),
(10), which governs privacy in opinions, we refer to defendant in
this appeal of an involuntary commitment under Welfare and
Institutions Code section 6500 et seq. by his first name and last
initial.
      2All unspecified statutory references are to the Welfare
and Institutions Code.




                                 2
danger to self or others.” (§ 6500, subd. (b)(1).) A court may
order a person involuntarily committed for a maximum period of
one year upon finding that the person (1) has a developmental
disability, (2) is a danger to himself or others, and (3) “has serious
difficulty controlling his dangerous behavior because of” the
developmental disability. (People v. Sweeny (2009) 175
Cal.App.4th 210, 214; see § 6500, subd. (b)(1).)
       The prosecution has the burden to prove the elements
necessary for a section 6500 commitment beyond a reasonable
doubt. (Money v. Krall (1982) 128 Cal.App.3d 378, 348.)
       On January 4, 2019, the trial court sustained an initial
petition pursuant to section 6500, committing Angel to Canyon
Springs for the statutory maximum of one year. (See § 6500,
subd. (a)(2)(b)(1)(A).)
       On January 3, 2020, the People petitioned to renew Angel’s
commitment. The trial court conducted a court trial on
February 25, 2020.
B.    The Evidence
            The Records
      The prosecution presented 41 pages of partially redacted
records from Canyon Springs relating to Angel, and the
testimony of Dr. Bess Walsh and Dr. Kory Knapke.3 Dr. Walsh’s
testimony included facts to lay the foundation for the business
records exception to the hearsay rule.
      The Canyon Springs records included a handwritten log,
event assessment forms, restrictive behavioral intervention
technique reports, a medication review, emerging risk evaluation


      3The prosecutor redacted the records prior to the trial to
obscure portions she determined were inadmissible.




                                  3
forms (ERNE), progress reports, and an individual program
coordinator review.
       Angel objected to admission of the records as hearsay. The
trial court overruled the objection, concluding the prosecution
laid the foundation for their admission under the business
records exception.
             Dr. Walsh’s Testimony
       Dr. Walsh, a psychologist at Canyon Springs, began
treating Angel in December 2018. She determined that Angel
had a developmental disability based on her observations and
previous test records indicating he had an I.Q. of 48. She opined
that he had three psychiatric diagnoses: generalized anxiety
disorder, bipolar disorder, and impulsive disorder. He had a
prescription for psychotropic medications including Lithium,
Risperdal, and Seroquel.
       As to Angel’s dangerous behaviors, Dr. Walsh expressed
concerns about Angel provoking his peers into altercations. As
an example, she referred to a November 30, 2019, handwritten
log that documented Angel’s comments during a group session
that a peer’s DVDs had been stolen by the peer’s roommate. Staff
located the missing DVDs in Angel’s room under his blankets.
When staff attempted to counsel Angel, he became verbally
aggressive, telling staff members, “ ‘Stupid bitch[.]’ ‘Man, I
fucking hate you.’ ” He walked out of the room, kicked a desk in
the hallway, and threatened staff physically.
       Dr. Walsh testified that such incidents “often lead to a
misunderstanding and/or altercation with his peers.” She
believed that this would be dangerous behavior if it occurred in
the community because it could be misconstrued, and could result
in someone harming Angel.




                               4
      As another example, Dr. Walsh referred to a log entry for
November 11, 2019, in which a staff member reported that
during a group session, Angel began mumbling under his breath
when his peer was talking. Angel refused to stop and continued
to mumble, “teasing and provoking his peer until his peer became
agitated.”
      On October 23, 2019, Angel “kept mumbling words towards
peer after peer told him to stop, then he [said] to peer to fuck off.”
Additional log entries dated October 15, October 14, and
September 7, 2019, addressed staff’s monitoring4 of Angel to keep
him separated from peers to prevent him from provoking physical
altercations.
      The prosecutor asked Dr. Walsh about the significance of
Angel’s “non-complian[ce]” as recorded in a log entry on
August 18, 2019. The entry reported “[v]erbal aggression and
threatening false allegation towards staff. Refused to follow
directions. Removing properties from staff area. Calling staff out
of names [sic] and racial slurs. Highly irritable and non[-
]compliant to verbal prompt.” Dr. Walsh explained that “[a]t
times when [Angel] is upset, he will refuse to follow the Canyon
Springs rules and guidelines, including taking care of his
personal possessions, following the rules about when things
occur, and . . . being in the designated place where he’s supposed
to be at the time he’s supposed to be.” She was concerned that “if
he’s not able to follow the directions at Canyon Springs,” she did
not have “confidence that he will be able to do it in the




      4 Some entries indicate that staff monitored Angel for
certain behaviors.




                                  5
community,” “including following laws and directives by
authority figures.”
       An August 12, 2019, log entry reported that Angel “was
using lots of profanities and instigating peers. Refused to
respond to redirection after several prompts. Yelling[, illegible,]
and hitting walls with hands and threatened to get staff fired.”
When asked about this entry, Dr. Walsh testified, “[o]ne of the
things that I’ve observed that [Angel] does when he gets upset is
he will make threats to make false allegations against staff [and]
against [other] clients. It’s a concerning behavior.”
       In a July 11, 2019, log entry, staff reported that Angel
stated “you stole my cigarettes[.] I’m going to fuck you up” to a
peer. When the staff attempted to calm him, he responded, “Fuck
you[,] fat ass[,] I’ll take you out to[o].”
       Log entries dated July 5, and July 7, 2019, reported that
staff monitored Angel “for physical aggression[,] throwing chairs,
cursing at staff[,] threatening to hit staff, slamming doors,
teasing peers.” Dr. Walsh found these behaviors to be
concerning, explaining that “if my client is doing this in the safe
confines of our locked facility, I don’t feel confident that he
wouldn’t do that in the community.”
       Dr. Walsh relayed events recorded in a restrictive
behavioral intervention technique report. On April 24, 2019,
Angel became upset with his work assignment. He cursed at
staff and became threatening, hitting his right hand on the side
of the bed. When asked to stop, Angel “jumped up and charged”
the staff member, “ramming him into [illegible] . . . and took a
fighting stance. He then started swinging with [a] closed fist
hitting staff.” He was “placed on the wall” and “began pinching
staff” and struggling as staff tried to calm him.




                                6
      Dr. Walsh explained that “in order to keep [Angel] and
other peers safe, the staff had to implement hands-on
intervention with a physical escort and two wall containments.”
As these interventions could not be used in the community, she
was not confident Angel would be safe if released.
      Dr. Walsh opined that Angel was currently a danger to
himself and to others due to his lower cognitive functioning. She
concluded there was no less restrictive placement option
available to Angel.
      On cross-examination, she agreed that Angel had other
disorders. However, she believed his lower cognitive functioning
was the cause of his dangerous behavior because he was “very
concrete and can’t see the nuances in certain situations,” and, as
a result, he reacted to events impulsively.
             Dr. Knape’s Testimony
      Based upon his clinical interview of Angel and review of
medical records, Dr. Knapke5 concluded that Angel “does suffer
from an intellectual disability somewhere in between the mild-to-
moderate range.”
       When Dr. Knapke asked Angel about the April 24, 2019,
incident in which he charged at staff, he admitted his behavior
was of a threatening nature, but claimed it was self-defense and
blamed the staff. Angel “admitted that he, at times, will slam his
fists against something whenever he’s angry.”




      5 The court appointed Dr. Knapke as an expert to evaluate
Angel’s mental status within the meaning of section 6500. Angel
stipulated to Dr. Knapke’s qualifications as an expert for this
purpose.




                                7
        Dr. Knapke opined that Angel’s developmental disability
was a substantial cause of his difficulty in controlling his
dangerous behavior “[b]ecause his physically threatening
behavior appears to be related to not getting his needs
immediately met, which is a classic impulse-control problem that
. . . intellectually disabled clients experience.”
        Based on his review of records when Angel was placed in a
group community home before he entered Canyon Springs,
Dr. Knapke concluded, “he’s already demonstrated that he cannot
successfully maneuver in a less restrictive setting, like a group
home. When he was in [the group home], . . . [h]e became
physically violent, and he continues to demonstrate similar
behaviors, even at the developmental center.” Although Dr.
Knapke acknowledged that Angel has other diagnoses, “[i]n [his]
opinion, the primary pathology in [Angel] is his intellectual
disability.” Dr. Knapke opined that Canyon Springs was the
least restrictive residential option for Angel.
C.     The Trial Court’s Ruling
       The trial court observed that there was no dispute that
Angel was developmentally disabled. Although Angel suffered
from other disorders, the court was persuaded that his
“intellectual disability limits the ability to control the impulses
and the behaviors caused by some of the other diagnoses, and
those diagnoses are even treated with medication, and he is still
having incidences.” The court found Angel was a danger to
himself and to others and there was no alternative to
commitment. The court granted the petition and ordered Angel
recommitted to the Department of Developmental Services under
section 6500.
       Angel timely appealed the February 25, 2020, order.




                                 8
                           DISCUSSION
A.     Substantial Evidence Supports the Trial Court’s
       Commitment Order
       Angel contends insufficient evidence supported the trial
court’s finding that his developmental disability was a
substantial cause of his difficulty in controlling his dangerous
behavior. We are not persuaded.
       The standard of review of sufficiency of the evidence claims
in civil commitment proceedings is the same as the standard
applied to review of criminal convictions. (See People v. Mercer
(1999) 70 Cal.App.4th 463, 466.) The appellate court reviews
“ ‘the entire record in the light most favorable to the judgment to
determine whether it contains substantial evidence—that is,
evidence that is reasonable, credible, and of solid value—from
which a reasonable trier of fact could find’ ” the necessary
elements beyond a reasonable doubt. (People v. Covarrubias
(2016) 1 Cal.5th 838, 890.)
       It was undisputed that Angel was developmentally disabled
within the meaning of section 6500.
       The Canyon Springs records contain numerous entries
indicating that Angel was a danger to himself or others.
Specifically, objective observations documented in the
handwritten logs demonstrate that Angel stated to staff, “screw
you,” “[s]tupid bitch,” “[m]an, I fucking hate you,” “[f]uck you fat
ass[,] I’ll take you out.” He told a peer, “you stole my cigarettes[.]
I’m going to fuck you up.” When a peer asked him to stop
mumbling during a group session, he told the peer “to fuck off.”
He told one of his peers that his roommate had stolen his DVDs
when they were actually under Angel’s blankets. Dr. Walsh




                                  9
concluded that these behaviors were likely to provoke someone to
harm Angel if he acted in a similar manner in the community.
       Objective observations in the handwritten logs and in the
April 24, 2019, restrictive behavioral intervention technique
report reflected physically aggressive behavior by Angel. He
kicked a desk and other items in the hallway; hit walls with his
hands; and in one particularly volatile incident, he charged at a
staff member and hit him with a closed fist. Dr. Walsh opined
that these incidents raised a significant concern about the ability
to keep Angel safe if he was released to the community. The
record thus includes ample evidence of Angel’s provocative and
physically aggressive behaviors that support the finding that he
was a danger to himself or others.
       With respect to the element of causation, Dr. Walsh
testified that Angel’s lower cognitive functioning caused
impulsivity, which led him to engage in the behaviors that
increased the risk of harm to himself and others. Dr. Knapke
opined that Angel’s developmental disability was a substantial
factor in causing his dangerous behavior because his “physically
threatening behavior” resulted from his impulsivity and his
inability to cope with interpersonal difficulties and daily stresses.
Their opinions are supported by substantial evidence
documenting Angel’s impulsive and volatile behavior, and are
sufficient to permit a reasonable trier of fact to find beyond a
reasonable doubt that Angel “has serious difficulty controlling his
dangerous behavior because of his” developmental disability.
(People v. Sweeny, supra, 175 Cal.App.4th at p. 216.)
       Angel contends that Drs. Walsh and Knapke “failed to
adequately address the impact of other conditions apart from
developmental disability.” In support of this argument, Angel




                                 10
relies on People v. Cuevas (2013) 213 Cal.App.4th 94. Cuevas,
however, is distinguishable. In Cuevas, neither the doctor nor
the case worker addressed whether the committee’s intellectual
disability was a substantial factor in his lack of self-control. (Id.
at p. 107.) Here, in contrast, both Dr. Walsh and Dr. Knapke
opined that Angel’s dangerous behavior was the result of his
developmental disability, not his other disorders.
B.    Hearsay Challenges
      Angel contends the trial court erred in admitting the
Canyon Springs records because they contained inadmissible
hearsay. He relies on our Supreme Court’s opinion in People v.
Sanchez (2016) 63 Cal.4th 665, which held that an expert cannot
“relate as true case-specific facts asserted in hearsay statements,
unless they are independently proven by competent evidence or
are covered by a hearsay exception.” (Id. at p. 686.)
      1.     Trustworthiness
      Angel challenges admission of the records under the
business records exception to the hearsay rule on the ground they
are not sufficiently trustworthy. Citing Palmer v. Hoffman
(1943) 318 U.S. 109 [63 S.Ct. 477, 87 L.Ed. 645], Melendez-Diaz v.
Massachusetts (2009) 557 U.S. 305 [129 S.Ct. 2527, 174 L.Ed.2d
314], and Bullcoming v. New Mexico (2011) 564 U.S. 647 [131
S.Ct. 2705, 180 L.Ed.2d 610], he argues the records are not
routine and comprehensive reflections of the day-to-day
operations of Canyon Springs, as required by Evidence Code
section 1271.6 He also contends the records reflect bias because


      6Evidence Code section 1271 provides that “Evidence of a
writing made as a record of an act, condition, or event is not




                                  11
the staff member writing the entry was sometimes a participant
in the recorded event.
       Angel relies on cases holding that documents prepared for
litigation purposes are not business records. (See Bullcoming v.
New Mexico, supra, 564 U.S. at p. 664 [addressing a laboratory
report prepared for use in a criminal proceeding]; Melendez-Diaz
v. Massachusetts, supra, 557 U.S. at p. 321 [same]; Palmer v.
Hoffman, supra, 318 U.S. at p. 114 [concluding a train engineer’s
incident report following a grade-crossing accident was not
prepared in the regular course of business].) He contends the
Canyon Springs records are similar to the records in these cases
because Dr. Walsh used them in forming her opinion for the
purposes of a section 6500 court proceeding.
       We do not agree. Dr. Walsh testified that Canyon Springs
is a training and transitional facility for developmentally
disabled persons, with the goal of preparing them for
reintegration into a community. It “offers programming in terms
of addressing deficits in activities of daily living.” Essential to
such a business is the monitoring of the individual’s progress in
treatment. For example, certain documents tracked the use and
adjustment of Angel’s psychotropic medication, which was a
prominent factor in his treatment. Other documents tracked his


made inadmissible by the hearsay rule when offered to prove the
act, condition, or event if: [¶] (a) The writing was made in the
regular course of a business; [¶] (b) The writing was made at or
near the time of the act, condition, or event; [¶] (c) The custodian
or other qualified witness testifies to its identity and the mode of
its preparation; and [¶] (d) The sources of information and
method and time of preparation were such as to indicate its
trustworthiness.”




                                 12
progress on his treatment goals, which relied in part on
observations of his behavior.
       Angel does not demonstrate that any of the Canyon Springs
records was prepared primarily for use in litigation rather than
for treatment of its committees. (See People v. Nelson (2012) 209
Cal.App.4th 698, 713 [in a mentally disordered offender
proceeding under Pen. Code, § 2960, interdisciplinary notes were
recorded by hospital staff members for the purposes of discipline
and the safety of other patients and staff, and not for use in
future litigation].) Nor does he demonstrate that the staff
members harbored any bias. As such, the trial court did not
abuse its discretion in determining the records were sufficiently
trustworthy. (Conservatorship of S.A. (2018) 25 Cal.App.5th 438,
447 [a “trial court has wide discretion to determine whether there
is a sufficient foundation to qualify evidence as a business record;
we will overturn its decision to admit such records only upon a
clear showing of abuse”].)
       2.     Records from Other Facilities
       Angel contends the business records exception did not
apply to the testimony by Dr. Walsh that referenced her review of
records prepared before Angel was admitted to Canyon Springs.
The records themselves were not admitted, and Dr. Walsh did not
describe their contents in the course of stating her opinion that
they demonstrated Angel’s disability caused him to be a danger
to himself and others. This was permissible under Sanchez,
which recognized that “[a]ny expert may still rely on hearsay in
forming an opinion, and may tell the [the trier of fact] in general
terms that he did so.” (People v. Sanchez, supra, 63 Cal.4th at
p. 685.)




                                13
      3.   Records of Acts, Conditions or Events
      Angel challenges the trial court’s admission of portions of
the handwritten logs and all the ERNEs7 on the ground they did
not qualify as business records because they did not include mere
observations of “an act, condition, or event,” as required by
Evidence Code section 1271.
       Specifically, he argues the following statements in the
handwritten logs are subjective conclusions: “[v]erbal
aggression,” “threatening false allegation toward staff,” “[h]ighly
irritable and non[-]compliant to verbal prompts,” “[c]alling staff
out of names [sic] and racial slurs,” “beg[inning] to threaten the
staff physically as he walked away,” and “attempting to start a
problem between his [p]eers.”
       We need not decide whether these excerpts qualify as
observations of acts, conditions, or events. As we explain below,
any error in the admission of these portions of the records was
harmless.
C.    Due Process Rights
      Our Supreme Court has observed that section 6500
proceedings are not criminal in nature, and that commitment
under this scheme, though involuntary, is not punishment.


      7 Dr. Walsh explained that the ERNEs are prepared by a
committee’s individual program coordinator following a regular
meeting with nursing staff, the unit supervisor, the social worker,
and the psychologist to discuss emerging risks relating to the
committee. To a large extent, the information conveyed in the
ERNEs is duplicative of the acts, conditions, and events
documented in the handwritten logs and the April 24, 2019,
restrictive behavioral intervention technique report. Angel does
not challenge admission of the April 24, 2019, report.




                                14
(Cramer v. Tyars (1979) 23 Cal.3d 131, 137.) As Angel
acknowledges, persons subject to civil commitment do not have a
Sixth Amendment right to confront witnesses. (See People v.
Sweeney, supra, 175 Cal.App.4th at pp. 221-222 [“ ‘ “the
confrontation clause does not apply to civil commitment
proceedings” ’ ”].) The right to confront witnesses, however, does
exist in such proceedings under the due process clause. (People v.
Otto (2001) 26 Cal.4th 200, 214.) In civil proceedings “ ‘ “ ‘[d]ue
process requires only that the procedure adopted comport with
fundamental principles of fairness and decency. The due process
clause of the Fourteenth Amendment does not guarantee to the
citizen of a state any particular form or method of procedure.’ ”
[Citation.]’ [Citation.]” (People v. Bona (2017) 15 Cal.App.5th
511, 520 [discussing mentally disordered offender proceedings
under Pen. Code, § 2960].)
       We conclude the trial court complied with the due process
requirements applicable to civil proceedings by admitting the
Canyon Springs records under the business records exception.
(See Conservatorship of S.A., supra, 25 Cal.App.5th at p. 447
[concluding a ward’s due process rights were not violated by
admission of her medical and psychiatric records because the
records were admissible under the business records exception].)
To the extent that portions of the records reflected subjective
conclusions by staff members, their admission was harmless.
D.    The Trial Court’s Admission of the Challenged
      Portions of the Records Was Not Prejudicial
      Angel argues that reversal is warranted unless we find that
any error in admitting portions of the Canyon Springs records
was harmless beyond a reasonable doubt. (Chapman v.
California (1967) 386 U.S. 18, 24 [87 S.Ct. 824,17 L.Ed.2d 705].)




                                15
Respondent argues that any error warrants reversal only if it is
reasonably probable that a result more favorable to Angel would
have occurred in the absence of the error. (See People v. Watson
(1956) 46 Cal.2d 818, 836; see also People v. Yates (2018) 25
Cal.App.5th 474, 487 [on appeal from a civil commitment
proceeding under the Sexually Violent Predators Act, evaluating
the erroneous admission of case-specific hearsay under the
Watson standard].) We find the admission of these statements
was harmless under either standard.
      As explained above, Dr. Walsh’s conclusions about Angel’s
behaviors were based in part on the objective statements in the
records documenting his abusive and confrontational language
and his physically volatile acts. As experts, Drs. Walsh and
Knapke were in a position to characterize Angel’s aggressive
statements as threats in support of their opinions that Angel was
a danger to himself and others. There was no need for them to
rely on any subjective impressions by staff members that might
have been included in the handwritten logs or ERNEs. The
objective facts as recorded by the staff and Dr. Walsh’s and Dr.
Knapke’s own observations of Angel provided a more than
adequate basis for their opinions and comprised ample evidence
supporting the trial court’s ruling.




                               16
                          DISPOSITION
      The trial court’s February 25, 2020, order is affirmed.
      NOT TO BE PUBLISHED


                                           FEDERMAN, J.*


We concur:



             ROTHSCHILD, P. J.



             BENDIX, J.




      *Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                17